United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2035
                                    ___________

Michael Van Vliet,                    *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
      v.                              * Western District of Arkansas.
                                      *
Nurse Andrea Garret; Dr. Huskins,     *      [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                              Submitted: October 16, 2009
                                 Filed: October 26, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this civil action, Michael Van Vliet appeals following the District Court’s1
denial of his motion to reconsider the order dismissing his complaint for failure to
comply with the court’s discovery order. The District Court entered the order denying
Van Vliet’s motion for reconsideration on March 17, 2008. Van Vliet filed his notice
of appeal on April 17, 2008, thirty-one days later. We dismiss the appeal for lack of
jurisdiction. See Fed. R. App. P. 4(a)(1)(A) (requiring parties to file notice of appeal
within 30 days in most civil cases); Huggins v. FedEx Ground Package Sys., Inc., 566

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Judge
for the Western District of Arkansas.
F.3d 771, 773 (8th Cir. 2009) (noting appellate court's obligation to consider
jurisdictional issues sua sponte where jurisdiction may be lacking).
                        ______________________________




                                     -2-